EXHIBIT PLEDGE AGREEMENT This Pledge Agreement dated as of September 28, 2006, is made and entered into by and among Buckeye Ventures, Inc., a Michigan corporation ("Pledgor"), and Alan Hardwick, Varin Larson and Deanna Larson (collectively, the "Lenders"), and Varin Larson, as the agent for the Lenders (the "Agent"). WETNESSTH: WHEREAS, in connection with the closing of the transactions contemplated by the Merger Agreement (as defined below), the Pledgor is indebted to the Lenders pursuant to certain nonrecourse Notes (as defined below); WHEREAS, pursuant to the Merger Agreement, the Pledgor agreed to pledge all of the shares of common stock (the "Pledged Stock"), of Energy King, Inc., a California corporation (the "Company"), owned by Pledgor as security for the repayment of the Notes; NOW THEREFORE, in consideration of the premises and for other good and valuable consideration, the receipt and sufficiency of which are acknowledged, Pledgor hereby agrees as follows: 1.Definitions and Interpretation. (a)In addition to the terms defined elsewhere in this Agreement, the following terms shall have the meanings indicated below for purposes of this Agreement (such meanings to be equally applicable to both the singular and plural forms of the terms defined). "Default" shall mean the occurrence of any of the following events, unless cured or waived: (i) a "Default" as defined in the Notes; (ii) any representation, warranty or statement made by the Pledgor in this Agreement is untrue in any material respect; or (iii) any material breach by Pledgor of this Agreement which breach is not cured within sixty (60) days (or if such breach reasonably requires more than sixty (60) days to cure, such longer period of time as may be reasonable under the circumstances provided Pledgor has commenced and is diligently pursuing such cure) after Pledgor's receipt of notice from the Agent specifying such breach or default in reasonable detail. "Documents" shall mean the Notes and this Agreement, in each case as amended, restated, modified or supplemented from time to time. "Liabilities" shall mean all obligations of the Pledgor under each of the Documents and under Section 10.4 of the Merger Agreement, in each case whether now or hereafter existing or arising. "Merger Agreement" means that certain Agreement and Plan of Merger dated as of September, 2006 among the Pledgor, EK Acquisition Corp., the Company, and the Lenders, as amended, restated, modified or supplemented from time to time. "Notes" means those certain Promissory Notes Secured by Pledge Agreement dated September 28, 2006 made by the Company in favor of each of Alan Hardwick in the initial principal amount of $975,000, and Varin Larson and Deanna Larson in the initial principal amount of $2,925,000, in each case as amended, restated, modified or supplemented from time to time. -1- "Person" shall mean and include any individual, partnership, joint venture, corporation, limited liability company, trust, unincorporated organization, any federal, state or local government or regulatory body, agency or authority, or any other entity. "Pledged Collateral" shall mean and include (i) the Pledged Stock, (ii) any other securities, cash or other property that may be distributed, issued or otherwise received with respect to or for the Pledged Stock, whether on account of or as a result of any stock split, conversion, exchange, merger, other transaction or otherwise, and (iii) any and all dividends, distributions and other rights on or with respect to, and substitutions for, and proceeds or products of any of the foregoing. "Uniform Commercial Code" shall mean the California Uniform Commercial Code as in effect from time to time. (b)Any reference in this Agreement to a Section is, unless otherwise stated, a reference to a section hereof. Section captions used in this Agreement are for convenience only, and shall not affect the construction of this Agreement. The words "hereof," "herein," "hereto" and "hereunder" and words of similar purport when used in this Agreement shall refer to this Agreement as a whole and not to any particular provision of this Agreement. 2.Representations and Warranties. (a)Pledgor represents, warrants and covenants to the Agent and Lenders as follows: (i) Pledgor is duly organized, validly existing, and in good standing under the laws of the State of Michigan, and has all necessary corporate authority to conduct its business wherever it is conducted. (ii)Pledgor has full power and authority and legal right to execute and deliver this Agreement and to pledge, hypothecate, assign, transfer, set over and deliver the Pledged Collateral, all as provided in this Agreement. This Agreement has been duly executed and delivered by Pledgor and constitutes a legal, valid and binding obligation of Pledgor, enforceable against Pledgor in accordance with its terms. (iii)Pledgor is, and at the time of delivery of the Pledged Collateral to the Agent and at all times thereafter will be, the sole legal and beneficial owner of the Pledged Collateral, free and clear of any lien, charge or other encumbrance, other than the security interests in such Pledged Collateral created by this Agreement. The Agent shall have a continuing and valid first priority, perfected security interest in the Pledged Collateral securing payment of the Liabilities and will be a "bona fide purchaser" (as such term is defined in the Uniform Commercial Code) of the Pledged Collateral. Pledgor covenants and agrees that it will not sell, assign or otherwise dispose of the Pledged Collateral, nor will it create or permit to exist any security interest in, or other encumbrance on, the Pledged Collateral, except pursuant to this Agreement. (iv)The Pledged Collateral represents as of the date of this Agreement, and will represent at all times thereafter, all of the outstanding and issued capital stock of the Company. (v) As of the date this Agreement is executed there are no discussions, negotiations or agreements by Pledgor concerning the sale of the stock of the Company or the sale of all or substantially all of the assets of the Company, the merger or consolidation of the Company into or with any other Person, or any similar type of transaction, other than the merger contemplated by the Merger Agreement. -2- (vi)Neither the execution and delivery of this Agreement, nor the taking of any action in compliance with it, will (1) violate or breach any law, regulation, rule, order or judicial action binding on Pledgor, any agreement to which Pledgor is a party, Pledgor's articles of incorporation or Bylaws; or (2) result in the creation of a lien against the collateral (except that lien created by this Agreement). (b)All of the representations, warranties and covenants made in this Section 2 shall survive the execution and delivery of this Agreement and also shall be deemed to be repeated and confirmed each time any additional Pledged Collateral becomes subject to pledge under this Agreement. 3.Pledge; Delivery of Pledged Collateral. (a)As security for the prompt and complete payment and performance when due (whether at stated maturity, by acceleration or otherwise) of the Liabilities, Pledgor pledges, hypothecates, assigns, transfers, sets over and grants to the Agent a first lien on and first security interest in the Pledged Collateral. (b)Concurrently with the execution and delivery of this Agreement, Pledgor shall deliver to the Agent all of the now existing Pledged Collateral, in suitable form for transfer by delivery and accompanied by duly executed instruments of transfer, instructions or assignments in blank. The Agent shall maintain possession and custody of the Pledged Collateral so delivered. In the event that any Pledged Collateral shall at any time consist of certificated securities, the Agent shall be permitted following the occurrence and during the continuance of any Default to transfer all or any part of such Pledged Collateral into the name of the Agent or its nominee, with or without disclosing that such Pledged Collateral is subject to the lien and security interest under this Agreement. (c)During the term of this Agreement, Pledgor immediately shall deliver or cause to be delivered to the Agent to hold as part of the Pledged Collateral, and, if received by Pledgor, shall be received in trust for the benefit of the Agent and immediately delivered to the Agent as so received: (i)all cash, securities, interest, dividends, distributions, rights and other property at any time and from time to time declared or distributed in respect of or in redemption of, or in exchange for or attached to or issued with respect to any or all of the Pledged Collateral; and (ii)all other property delivered in substitution for or in addition to any of the fore-going, all certificates and instruments representing or evidencing such property and all cash, securities, interest, dividends, distributions, rights and other property at any time and from time to time declared or distributed in respect of, in exchange for or attached to or issued with respect to any or all of such property. All such Pledged Collateral shall be in suitable form for transfer by delivery and accompanied by duly executed instruments of transfer, instructions, or assignments in blank all in form and substance acceptable to the Agent. -3- Notwithstanding the foregoing, until a Default shall have occurred and be continuing and until written notice shall be given to Pledgor by the Agent that a Default has occurred and is continuing and the following rights have been suspended during the continuance of such Default, the Pledgor may retain any and all cash dividends declared and paid on the Pledged Collateral free and clear of the lien and security interest granted by this Agreement, provided that such cash dividends are not being paid or distributed in connection with any partial or total liquidation or dissolution of the issuer of the Pledged Collateral or in exchange for or in redemption of any part of the Pledged Collateral. (d) Any cash delivered to the Agent pursuant to Section 3(c) or Section 8(a) of this Agreement which Pledgor is not entitled to retain shall be held by the Agent as cash collateral security for the prompt and complete payment and performance when due (whether at stated maturity, by acceleration or otherwise) of all Liabilities.
